DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 17-28 in the reply filed on 06/01/22 is acknowledged.  The traversal is on the ground(s) that the common special technical feature is a formula (I) and as such claims 32-41 should also be examined with group I. Applicant’s argue that lack of unity is only the special technical feature lacks novelty.  This is not found persuasive because compounds of formula (I) were known in the art prior to instantly claimed filing, specifically for instance EP1 teaches compounds of formula (I), e.g. 2-138 through 2-157 which read on formula I wherein R9 and R10 together form a carbo-aromatic ring (Applicant’s claim carbo- rings (which includes both aromatic and non-aromatic)), etc. and as such there is no unity between the compounds of groups I, II, and III contrary to applicant’s arguments because the special technical feature (compounds of formula(I)) lacks novelty just as explained in the restriction requirement Applicant’s elected species has been searched and has prompted the examiner to broaden the search to include compounds wherein R1, R2, R9 and R10 are undefined, both of R7 and R8 together form a phenyl group which can be substituted with R78; claims 17-23, and 25-28 read on the elected species and the broadened species and these claims are being examine. Claims 24, and 29-41 are withdrawn as being directed to a non-elected invention. The examiner would be amenable to rejoinder upon determining the elected claims to be allowable as long as applicants amend the withdrawn claims accordingly throughout prosecution.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-23, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-23, 26-27, and 31-32 of copending Application No. 16479398 (‘398) in view of Patani et al. (Chem. Rev., 1996, 96(8), 3147-3176). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘398 and the instant application claim structurally similar compounds of formula (I) the only difference in the compounds being that applicant’s R5 and R6 are always F, whereas the instant R5 and R6 (Which correspond to the same positions in both compounds) are always both H. ‘398 further claims compositions comprising these compounds just as is instantly claimed. It would have been obvious for one of ordinary skill in the art to form the claimed compounds wherein R5 and R6 are both H as is instantly claimed when looking to 16479398 because as is taught by Patani, it was known in the art that fluorine atoms and hydrogen atoms are classical bioisosteres of one another and are substitutions that are routinely made in compounds H for F or F for H atoms in order to form additional compounds with the same biological activity (see Patani, pg. 3149 fluorine vs. hydrogen replacement section). Thus, one of ordinary skill in the art would conclude that the instant invention is merely an obvious variant of the inventions/compounds taught by copending Application No. 16479398 in view of Patani. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 25 improperly broadens claim 17 from which it depends because in claim 17 R78 cannot be hydrogen (e.g. the hydrogen atoms are present on the ring when R78 is zero), however, claim 25 claims wherein R78 includes hydrogen which improperly broadens claim 17 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-23, 25, 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US20080275242 same as EP1736471 from IDS).
Applicants claim compounds of formula (I) with the structural variants as defined in the instant claims, with the proviso that when R7 and R8 together with the carbon atoms to which they are bound form ring A, wherein ring A is phenyl (which reads on wherein R78 is 0/all substituents are H as a phenyl group is by definition a C6H5 group), R1 is hydrogen and R4 cannot be an unsubstituted C1-C6 alkyl.
Regarding claims 17-23, 25, and 27, Ito teaches compounds, e.g. 2-138 through 2-157, wherein R7 and R8 together form an unsubstituted or substituted phenyl group, applicant’s R12 is H, applicant’s R9 and R10 together form a carbo-aromatic ring (applicant’s claims state that R9 and R10 together can form carbo- rings which would include both aromatic and non-aromatic rings), specifically a phenyl ring (wherein R78 is either not present/0 (and all are H) or R78 is present and all are H), applicant’s R1 is H, applicant’s R3 is methyl, applicant’s R4 is CF3 or CF3CH2, applicant’s R5 and R6 are both H, and applicant’s R2 is H (See entire document; table 2; formula Ib; [0005-0035])
	Regarding claim 28, Ito teaches wherein the compounds are formed into a composition, specifically for agricultural purposes (See abstract; claims; e.g. claim 12; [0221]; [0216]; [0001]; [0003]).
	Ito teaches all limitations of the claims and thereby anticipates the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011148714, and further in view of Patani et al. (Chem. Rev., 1996, 96(8), 3147-3176).
Applicant’s claim:
-- Applicants claim compounds of formula (I) with the structural variants as defined in the instant claims, with the proviso that when R7 and R8 together with the carbon atoms to which they are bound form ring A, wherein ring A is phenyl (which reads on wherein R78 is 0/all substituents are H as a phenyl group is by definition a C6H5 group), R1 is hydrogen and R4 cannot be an unsubstituted C1-C6 alkyl.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 17-23, 25-27, ‘714 teaches compounds which overlap in scope with those of instantly claimed formula (I), specifically those of 
    PNG
    media_image1.png
    133
    186
    media_image1.png
    Greyscale
 formula (I) (see table 2, entries for compounds Ib-1 through Ib-56; entire document; see also ), wherein R3 and R4 which correspond to the instantly claimed R3 and R4 are taught to be C1-C20 alkyl groups, C1-C20 haloalkyl groups, C2-C20 alkenyl groups or can together form the claimed rings, etc., wherein not all of R1-R4 can be H in the above compounds, and further wherein R7 and R8 (which corresponds to R10 and R9 respectively in the instantly claimed compounds) are selected from hydrogen, C1-C20 alkyl groups, C1-C20 haloalkyl groups, cyano groups, nitro groups, etc. all of which overlap with the instantly claimed substituents (See english translation on pg. 1/18 starting with, “In formula (I), AB represents….” Through end of description; table 2; pg. 3/18 starting with In the formula (I) AB represents…through end of description of formula (I)). ‘714 further teaches compounds such as Ib-42, which only differs from the instantly claimed compounds in that applicant’s R5 and R6 are not both H, as seen in Ib-42 one of these groups is a methyl group instead of the instantly claimed H group, and all of the other substituents overlap with those instantly claimed.
Regarding claim 28, ‘714 teaches compositions comprising the above homologous and/or the broadly disclosed compounds of the instant claims (See english abstract; pg. 10/18, section starting with The fungicide used in the present invention may contain other components…through pg. 11/18 end of page). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	‘714 merely does not teach an express example of the instantly claimed compounds. However, it would have been obvious to form the instantly claimed compounds when looking to ‘714 because ‘714 broadly teaches that compounds falling within the instant claim scope are actives for agricultural compositions (See sections cited above).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art to form the claimed compounds when looking to ‘714 because 714 broadly teaches that compounds falling within the instant claim scope are actives for agricultural compositions (See sections cited above). It also would have been obvious for one of ordinary skill in the art to form the instantly claimed compounds when looking to ‘714 and to modify compounds such as Ib-42 to fall within the instant claim scope e.g. wherein both of the instant R5 and R6 are hydrogen because ‘714 broadly teaches that both R5 and R6 can be H and teaches multiple examples having this substitution. Further one of ordinary skill in the art would be motivated to form the claimed compounds wherein R5 and R6 are both H instead of one being methyl group and the other H as is the case in ‘714’s compound Ib-42 because it was known in the art that hydrogen and methyl are routine and classical bioisosteric replacements of one another which are routinely made in effort to probe activity of compounds, as hydrogen for methyl substitution and vice versa are routinely done by one of ordinary skill in the art in order to form additional compounds which exhibit the same biological activity as is evidenced by Patani (See pg. 3152, grimms hydride displacement law section).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616